Citation Nr: 0815738	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE


Entitlement to disability compensation under 38 U.S.C.A. § 
1151 for additional disability, left facial paralysis, as a 
result of surgical treatment by the Department of Veterans 
Affairs.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1972 to March 1974 and from February 1979 to November 
1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2001, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

In April 2006, the veteran failed to appear for a hearing 
before the Board.  


FINDING OF FACT

In June 1994, the veteran had a surgical procedure, a left 
total parotidectomy, by VA, resulting in left facial 
paralysis of the 8th cranial nerve, constituting additional 
disability, which was not due carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA, but the left facial paralysis  was 
not a reasonably foreseeable event of the surgery. 


CONCLUSION OF LAW

The criteria for VA disability compensation for additional 
disability, left facial paralysis, as the result of VA 
surgical treatment in June 1994 on grounds that the facial 
paralysis was not reasonably foreseeable event of the surgery 
have been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.361 (2007). 




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

As the appeal is resolved in the veteran's favor, compliance 
with the VCAA need not be addressed. 

REASONS AND BASES FOR FINDING AND CONCLUSION

As the veteran's claim under 38 U.S.C.A. § 1151 was received 
after October 1, 1997, the following statutory and regulatory 
provisions apply. 

Compensation is awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  A disability 
is a qualifying additional disability if the disability was 
caused by VA surgical treatment, and the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the medical treatment; or the 
additional disability was not reasonably foreseeable.

Under 38 C.F.R. § 3.361(c), a claim based on additional 
disability due to VA medical treatment requires actual 
causation.  To establish causation, the evidence must show 
that the VA surgical treatment resulted in the veteran's 
additional disability.

Under 38 C.F.R. § 3.361(d), to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing surgical 
treatment, it must be shown that the surgical treatment 
caused the veteran's additional disability; and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with informed consent.  38 C.F.R. § 
3.361(d).

Factual Background

VA records disclose that in June 1994 the veteran had surgery 
by VA, consisting of a left total parotidectomy for a mass in 
the parotid gland.  During the surgery, the main trunk of the 
8th cranial nerve was transected and had to be repaired.  
Prior to the surgery, the risk factors, including impairment 
of the 8th cranial nerve, were explained to the veteran and 
he signed an informed consent form.  

VA records from August 1994 to February 1997 show that the 
veteran had a left cranial nerve injury and he was unable to 
close his left eye voluntarily.  

On VA examination in November 2000, there was residual left 
facial nerve paralysis.  The veteran had trouble closing his 
left eye and he had an abnormal facial structure when he 
smiled.  

In February 2008, the Board sought a VA medical 
opinion on the question of fault on part of VA and 
on the question of unforeseeability of the results 
of the surgery. 

In an opinion, dated in March 2008, a VA physician, citing 
medical literature, reported that facial palsy was a known 
complication of parotid surgeries and may occur in up to 34 
percent of patients and that most patients recover from the 
surgery and permanent weakness occurs only in 1 to 1.5 
percent of patients who did not have simultaneous neck 
dissection.  

The VA physician recommended that the question of whether the 
veteran's resulting paralysis following surgery in June 1994 
was due to carelessness, negligence, lack of proper skill and 
error in judgment, be put to an ENT surgeon.  

In April 2008, a VA physician, who is the Chief of 
Otolaryngology at a VA Medical Center, reported that the 
medical literature showed that the risk of permanent 
paralysis in a parotidectomy was approximately 1 percent.  

The physician expressed the opinion that left facial 
paralysis was not due to carelessness, negligence, lack of 
skill, error in judgment or other similar fault of the VA, 
but was a well recognized risk of surgery on the parotid 
gland. 

On whether left facial paralysis was an event not reasonable 
foreseeable in light of informed consent, the VA physician 
stated that although temporary weakness is very common, 
permanent left facial paralysis was not reasonably 
foreseeable in this procedure and permanent paralysis was 
fairly uncommon.  

Analysis

The record shows that in June 1994, after obtaining the 
veteran's informed consent, the veteran had left total 
parotidectomy performed by VA for a mass in the parotid 
gland.  During the procedure, the main trunk of the cranial 
nerve VII was transected and had to be repaired.  After the 
surgery, the veteran had permanent left facial nerve 
paralysis.  

On question of whether the veteran had any additional 
disability as a consequence of the surgery, the record 
clearly establishes that his additional disability is 
permanent left facial nerve paralysis.  

On the question of whether the complication of the surgery 
was due to fault on part of VA, the VA physician expressed 
the opinion that the permanent left facial nerve paralysis 
was not the result of carelessness or negligence or other 
similar instance of fault on part of VA.  To this extent, the 
Board finds that the facial paralysis was not the result of 
fault on VA's part.

The remaining question is whether the additional disability, 
permanent left facial nerve paralysis, was not reasonably 
foreseeable.  The VA physician stated that permanent left 
facial nerve paralysis was not reasonably foreseeable in this 
procedure.  

Under 38 C.F.R. § 3.361(d), the event need not be completely 
unforeseeable or unimaginable, but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  

On the basis of the VA's physician's opinion, the Board finds 
that the permanent left facial nerve paralysis constitutes an 
additional disability, which was caused by VA surgical 
treatment and which was not reasonably foreseeable.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361(d). 


ORDER

VA disability compensation under 38 U.S.C.A. § 1151 for 
additional disability, left facial paralysis of the 8th 
cranial nerve, due to a left total parotidectomy by VA in 
June 1994 on the basis that the left facial paralysis was not 
a reasonably foreseeable event of the surgery is granted. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


